MEMORANDUM **
The district court did not solicit the views of counsel before deciding whether to re-sentence Appellant Clifford G. BirdinGround under United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005). This mistake requires us to re-remand the case for compliance with Ameline. See United States v. Montgomery, — F.3d -, 2006 WL 2473448, at *5 (9th Cir. Aug. 29, 2006).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.